DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Introductory Remarks
This action is in response to communications filed on 14 April 2020. Claim(s) 1-20 is/are presently pending in the application, of which, claim(s) 1, 19, and 20 is/are presented in independent form.

No priority is claimed. 

No IDS has been received.

Examiner’s Note
The rejections below group claims that may not be identical, but whose language and scope are so substantively similar as to lend themselves to grouping, in the interests of clarity and conciseness. Any citation to the instant specification herein is made to the PGPub version (if applicable). The examiner notes that no statement has been entered regarding the inventorship of individual claims as required under 37 CFR 1.56, and therefore assumes that all claims have the same inventorship or are directed to inventions that were commonly owned as of the effective filing date of the invention.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 220F, 220L.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities: paragraphs 0054, 0183, 0185, 0187, 0192, and 0194-96 recite “artefacts” rather than “artifacts”, which is the American spelling.  
Appropriate correction is required.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) mental process steps of analyzing information (processing). 
The claims recite the additional elements of “memory” (claim 1), “processing units” (claim 1), “computer readable storage media” (claims 1 and 20), “computing device” (claim 20), and “database system” (claims 3-5 and 13-16). This judicial exception is not integrated into a practical application. This is so because the additional element of a “database system” amounts to nothing more than a general limitation on the field of use. See MPEP 2106.05(h). The remaining additional elements amount to nothing more than generic components recited at a high-level of generality such that it amounts to no more than mere instructions to apply the exception using generic computer components. The other dependent claims offer nothing more than additional abstract mental process steps.
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above, the additional elements amount to nothing more than field of use limitations and mere instructions to apply the exception using a generic computer component. These cannot provide an inventive concept, and thus the claims are patent-ineligible.
Claim 20 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because said claims are directed to one or more computer-readable storage media, but both said claims and the respective specification (paragraph 0255 recites “The term computer-readable storage media does not include signals and carrier waves.” But it does not state that it does not include signals OR carrier waves, which leaves open the possibility that the applicant intends it to encompass one or the other) fail to disclose whether said computer-readable storage media is limited to a non- transitory medium or transitory propagating signal. Reading said claim under the broadest reasonable interpretation computer-readable storage media is considered to read on a transitory propagating signal. See the "Subject Matter Eligibility of Computer Readable Media" (1351 OG 212 - Feb. 23, 2010); see also Ex Parte Mewherter, 107 USPQ2d 1857 (2013). A claim directed to only signals per se is not a process, machine, manufacture, or composition of matter and therefore is not directed to statutory subject matter. A claim reciting only a musical composition, literary work, compilation of data, signal or legal document per se does not appear to be a process, machine, manufacture, or composition of matter. See MPEP § 2106. Thus, both said claim and said specification fail to define said computer-readable storage media to be statutory.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Oberbrekling et al. (U.S. PGPub. No. 2018/0075104 A1) (hereinafter Oberbrekling).

As per claim 1, Oberbrekling teaches a computing system (Oberbrekling at Figure 25) comprising: 
memory (Oberbrekling at Figure 25 item 2510); 
one or more processing units coupled to the memory (Oberbrekling at Figure 25 items 2532 and 2534); and 
one or more computer readable storage media storing instructions that, when loaded into the memory, cause the one or more processing units to perform operations (Oberbrekling at Figure 25 item 2522 and corresponding description) for (“for” renders everything that follows an intended result/use, and is thus not given patentable weight. See MPEP 2111.04. However, in the interest of compact prosecution, art is applied to the limitations that follow, though it need not be.): 
receiving a first set, the first set comprising a first plurality of elements of a first type (Oberbrekling at 0115); 
receiving a second set, the second set comprising a second plurality of elements of the first type (Oberbrekling at 0115); 
calculating one or more significance metric values for the first plurality of elements  (Oberbrekling at 0116-17; Significance metric is undefined by the instant specification (See 0054).); 
calculating one or more significance metric values for the second plurality of elements  (Oberbrekling at 0116-17; Significance metric is undefined by the instant specification (See 0054).); 
receiving a first blocking request for a first element of the first set (Oberbrekling at 0116-19; see also Oberbrekling at figure 6 and corresponding description. The instant specification appears to consider “blocking” and “candidate selection” interchangeable, though blocking is undefined (see e.g. 0200, 0205, and 0235).); and 
based at least in part on a significance metric value for the first element, determining a third set of candidate elements of the second plurality of elements as potential match candidates for the first element, based at least in part on significance metric values for the second plurality of elements (Oberbrekling at 0116-19; see also Oberbrekling at figure 6 and corresponding description. The instant specification appears to consider “blocking” and “candidate selection” interchangeable, though blocking is undefined (see e.g. 0200, 0205, and 0235).).

a computer-implemented method (Oberbrekling at 0007 and 0012) comprising: 
For the remaining limitations, see the examiner’s remarks regarding claim 1.

As per claim 20, Oberbrekling teaches one or more computer-readable storage media (Oberbrekling at Figure 25 item 2522) comprising: 
For the remaining limitations, see the examiner’s remarks regarding claim 1.

As per claim 2, Oberbrekling teaches the computing system of claim 1, further comprising: 
sorting the first plurality of elements based on significance metric values; and 
sorting the second plurality of elements based on significance metric values (Oberbrekling at 0119 – inherent that a join on a key (see 0117) requires a sort of the elements based on said key).

As per claim 3, Oberbrekling teaches the computing system of claim 1, wherein the first type is entities in a database system (Oberbrekling at 0046).

As per claim 4, Oberbrekling teaches the computing system of claim 1, wherein the first type is attributes in a database system (Oberbrekling at 0046).

Comments
The remaining claims would not be anticipated by Oberbrekling if claim 1 were amended to eliminate its use of “for” as an intended purpose. Pertinent prior art is disclosed herewith.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TYLER J TORGRIMSON whose telephone number is (571)270-5550. The examiner can normally be reached Monday - Friday 9 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aleksander Kerzhner can be reached on 571.270.1760. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for 




/TYLER J TORGRIMSON/             Primary Examiner, Art Unit 2165